DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s amendment dated 7/29/2022, claims 1, 4, 5, 7, 9, 13 were amended, claim 6 was cancelled and claims 14-21 were newly introduced. Accordingly claims 1-5, 7-21 are currently pending in the application.
Allowable Subject Matter
Claims 1-5, 7-21 are allowed over prior art of record.
Most relevant prior art of record is Morii (US 20210194462 A1) hereinafter Morii in view of Costa et al. (US 20090092262 A1) hereinafter Costa.
Regarding claim 1, Morii teaches A device (referred to as impedance matching device 100 in Fig. 1) comprising: a power-supply voltage input terminal (“a transmission line 101” in ¶[0016] and Fig. 1); a first capacitor having a fixed capacitance (C1 in Fig. 1); and a second capacitor having a variable capacitance (“The variable capacitor 1 includes capacitors 11, 12, . . . , 18 whose one ends are connected to the transmission line 101,” in ¶[0018] and Fig. 1), the first capacitor and the second capacitor being connected in parallel to the power-supply voltage input terminal (As shown in Fig. 1 capacitor C1 9fixed capacitor and Capacitor 1 (variable capacitor) are in parallel to the power supply voltage input node “transmission line 101”),
	Morii does not specifically disclose the device further comprising wherein the device is a storage device however, 
	Since it is known in the art as evidenced by Costa for a device to further comprise a storage device in (“For instance, noise-producing components can include: a hard drive;” in ¶[0021]),
An ordinary skilled in the art would be motivated to modify the invention of Morii with the teachings of Costa for the benefit of improving the noise cancellation of the device,
Morii as modified by Costa does not specifically disclose the device further comprising a sensor configured to measure sound; and a controller configured to change the capacitance of the second capacitor when a level of the sound measured by the sensor is higher than a threshold value.
The following is the reason for allowance of claim 1:
Morii alone or in combination with any other prior art of record does not specifically disclose, suggest nor render obvious the limitations wherein the device further comprises a sensor configured to measure sound; and a controller configured to change the capacitance of the second capacitor when a level of the sound measured by the sensor is higher than a threshold value,
Therefore the claim is allowed for the limitations above in combination with all the other limitations of the claim.
Regarding claims 2-5, 7-10 are allowed for their dependency on allowed claim 1.
Regarding claim 11, claim is allowed for being the method comprising at least the same elements and performing at least the same functions performed by the device of allowed claim 1 (see reasons for allowance of claim 1 above).
Regarding claims 12-13, claims are allowed for their dependency on allowed claim 11.
Regarding claim 14, Morii teaches A device (referred to as impedance matching device 100 in Fig. 1) comprising: a power-supply voltage input terminal (“a transmission line 101” in ¶[0016] and Fig. 1); a first capacitor having a fixed capacitance (C1 in Fig. 1); and a second capacitor having a variable capacitance (“The variable capacitor 1 includes capacitors 11, 12, . . . , 18 whose one ends are connected to the transmission line 101,” in ¶[0018] and Fig. 1), the first capacitor and the second capacitor being connected in parallel to the power-supply voltage input terminal (As shown in Fig. 1 capacitor C1 9fixed capacitor and Capacitor 1 (variable capacitor) are in parallel to the power supply voltage input node “transmission line 101”),
	Morii does not specifically disclose the device further comprising wherein the device is a storage device however, 
	Since it is known in the art as evidenced by Costa for a device to further comprise a storage device in (“For instance, noise-producing components can include: a hard drive;” in ¶[0021]),
Mori as modified by Costa does not specifically disclose the device further comprising wherein: the power-supply voltage input terminal is configured to be connected to a voltage output terminal of an electronic device including a DC/DC converter of a pulse frequency modulation type; the storage device further comprises a voltage conversion circuit configured to change a value of a voltage supplied to the power-supply voltage input terminal; and the first capacitor and the second capacitor are connected in parallel to a signal line connecting the voltage conversion circuit and the power-supply voltage input terminal.
The following is the reason for allowance of claim 14:
Morii alone or in combination with any other prior art of record does not specifically disclose, suggest nor render obvious the limitations wherein the device further comprises wherein: the power-supply voltage input terminal is configured to be connected to a voltage output terminal of an electronic device including a DC/DC converter of a pulse frequency modulation type; the storage device further comprises a voltage conversion circuit configured to change a value of a voltage supplied to the power-supply voltage input terminal; and the first capacitor and the second capacitor are connected in parallel to a signal line connecting the voltage conversion circuit and the power-supply voltage input terminal, 
Therefore the claim is allowed for the limitations above in combination with all the other limitations of the claim.
Regarding claims 15-21, claims are allowed for their dependency on allowed claim 14.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMMAR T HAMID whose telephone number is (571)272-1953. The examiner can normally be reached M-F 9-5, Eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 5712727848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AMMAR T. HAMID
Primary Examiner
Art Unit 2654



/AMMAR T HAMID/Primary Examiner, Art Unit 2654